Opinion by
Me. Justice Moschziskee,
The learned court below correctly stated the question for decision to be, “Whether or not the term of office of the relator expired in 1911, leaving a vacancy to be filled at the November election of that year?” The relator was chosen a township supervisor at the February election, 1910. There was a vacancy in the office to be filled by election at that time and the ballot specified the term to be one year. But the court below decided that the constitutional amendments of 1909 and the schedule thereto, which were then in force and effect, had expressly fixed and determined the period during which all such officers elected in February, 1910, should serve, and that they gave the relator the right to hold the office to which he had been elected until the first Monday in December, 1913.
The fourth paragraph of the schedule [5 Purdon’s Dig. (Stewart’s Ed.) 5197, Sec. 13],provides: “In the year 1910 the municipal election shall be held on the third Tuesday of February, as heretofore; but...... all officers chosen at that election to offices the term of which is now four years, or is made four years by the operation of these amendments or this schedule, shall serve until the first Monday in December in the year 1913.” The office of supervisor is one whose term was made four years by the operation of the amendments, and the case of the relator is affected thereby. The lan*611guage of the schedule is not that persons elected to offices for a term of four years, or for a term of any number of years, shall hold until December, 1913, but that “all officers chosen at that election to offices the term of which is now four years or is made four years” shall serve until December, 1913. The regular fixed term of the office and not the length of the term as stated on the ballot determines whether or not a person chosen at the February election, 1910, is affected by this provision of the schedule. The words are clear and “it is not for the courts to say that the people did not mean what is so plainly said in the amendment to the constitution which by their votes was adopted in 1909”: Etter v. McAfee, 229 Pa. 315, p. 318. It is to be noted that the legislative scheme of adjustment of the terms of supervisors of the grade of the relator (Act of June 14, 1911, P. L. 942) appears to follow this construction of the constitutional amendments.
We conclude that the court below committed no error; the assignments are overruled and the judgment is affirmed.